DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This final action is responsive to the amendments filed on 9/27/22.
	Claims 1-22 are pending. 

Response to Arguments
	The applicant argues that the cited art do/does not teach the first and second SVG images, as now recited in claim 1. Upon further consideration, a new ground of rejection has been applied, explained in the Office action below. Importantly, the new ground of rejection addresses the applicant’s argument that the cited art fails to teach using the SVG in a way to augment an object arranged with an SVG file format instead of image data acquired by an image sensor and further teaches displaying both the first scalable vector graphic image and the second scalable vector graphic image on the display simultaneously.
Further, the applicant argues that since Goh is directed to schematic display of connectivity in an integrated circuit design, a person having ordinary skill in the art at the time of the invention would not have modified Michalscheck systems and methods to augment a schematic diagram instead of Michalscheck’s image data acquired by an image sensor, because such modified systems and methods would no longer be presenting an augmented reality (Arguments, p. 17). Upon further consideration, the examiner respectfully disagrees. First, Michalscheck is directed to a first interactive machine schematic just as Goh is directed to a first interactive circuit, to which the interactive circuit of Goh is applied to the interactive machinery schematic f Michalscheck – clearly an analogous art and one for which the benefit of improving the interactivty of Michalscheck with a second, rendered circuit of the machinery would have been obvious. Michalscheck and Goh are directed to the same application of visual representations of equipment (Michalscheck in the case of visual representation to facilitate performing various processes [0002]; Goh in the case of a first and second schematic representation displayed simultaneously upon user request (fig. 5A)) and while Michalscheck is limited to the first circuit representation of the industrial device and the displayed image of the status information based upon symbolic selection, Goh improves upon Michalscheck by including the application of circuit image representations, which would have overcome the limitation  of Michalscheck pertaining to the absence of a first and second circuit.  In other words, Michalscheck teaches the functionality with respect to the rendering of the first and second images, and Goh makes clear the application to circuits for carrying signals and, as such, it would have been obvious to apply the known technique of rendering circuit images of Goh to the selectable control of a first image based on selection within a second image/schematic of Michalscheck for improvement of selectable control of first and second circuit images, particularly with respect to the application of Michalscheck to diagnostic circuits within vehicles. 
Further, the applicant goes on to argue that a vehicle as purportedly taught by Underdal fails to make up for the deficiencies of Michalscheck and Goh. Upon further consideration, the examiner respectfully disagrees. Whereas Michalscheck is directed to machinery within an industrial environment, to make the “vehicle”  intended use abundantly clear, Underdal is relied upon to make clear the application to vehicles.  The diagnostic base schematic of Michalscheck combined with the interactive navigation between displayed circuits of Goh would have plainly had applications within the context of vehicles, particularly since the vehicle of Underdal like the circuit of Goh and the interactive schematic of Michalscheck each afford the user the ability to navigate between first circuit or schematic image and a second, more or differently detailed sub-schematic or sub-circuit.  Regardless, any recitation of vehicle such as “carrying a first signal within a vehicle” as recited within claim 1 is merely presented at a general and high level, serving to provide no more than non-functional,  intended use language  for the application of the, e.g., recited “first signal.”  “An intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates.”  Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).  Although “[s]uch statements often . . . appear in the claim’s preamble,” In re Stencel, 828 F.2d 751, 754 (Fed. Cir. 1987), a statement of intended use or purpose can appear elsewhere in a claim.  Id; Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1468 (Fed. Cir. 1990); see also Roberts v. Ryer, 91 U.S. 150, 157 [] (1875) (‘The inventor of a machine is entitled to the benefit of all the uses to which it can be put, no matter whether he had conceived the idea of the use or not.’). Thus, it is usually improper to construe non-functional claim terms in system claims in a way that makes infringement or validity turn on their function.  Paragon Solutions, LLC v. Timex Corp., 566 F.3d 1075, 1091 (Fed. Cir. 2009)”). The Federal Circuit has “repeatedly distinguished a description of the environment in which a claimed invention operates from a limitation on the claimed invention itself.” Nazomi Communications, Inc., v. Nokia Corp., 739 F.3d 1339, 1345 (Fed Cir. 2014) (citing Silicon Graphics, Inc. v. ATI Technologies, Inc., 607 F.3d 784, 794-95 (Fed. Cir. 2010); Advanced Software Design Corporation v. Fiserv, Inc., 641 F.3d 1368, 1375 (Fed. Cir. 2011)). Moreover, “inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d 996 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 940 (CCPA 1963)).
	As such, the applicant may consider further limiting the claim to how the application pertains to user within a vehicle, specifically, or more than merely nominally introducing SVG, further limiting how its use applies to the claimed invention. 
	The examiner notes with appreciation the Office-approved terminal disclaimer. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 15, 17, 18, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michalscheck et al. (US 20160284128, Herein “Michalscheck”) in view of Goh et al. (US 8,924,913, Herein “Goh”) in view of Underdal et al. (US 20070294002) In view of Walton et al. (US 20070097398, Herein “Walton”).
Regarding claim 1, Michalscheck teaches a system (computer [0005]) comprising:
a display (display [0005]);
one or more processors ([0005]); and
non-transitory computer-readable data storage ([0005] and fig. 3) wherein:
the non-transitory computer-readable data storage comprises:
a first image, and a second image (e.g., an automotive circuit of elements and a second portion including corresponding status message (fig. 11)), wherein:
the first image includes a representation of a first circuit configured for carrying a first signal within a vehicle (an industrial machine with interconnected components (fig. 11)); 
the non-transitory computer-readable data storage also comprises instructions executable by the one or more processors to cause the system to:
display, on the display without displaying the second image on the display (displayed automotive circuit of, e.g., motor (fig. 11)), the first image and a selection graphic (selection 244 (fig. 11));
receive a first input corresponding to selection of the selection graphic; and in response to receiving the first input, display both the first image and the second image on the display simultaneously (in response to selection of the object, display the second portion such as displaying the audit/status information [0192]). 

However, Michalscheck fails to specifically teach circuit, as recites as follows: the first image includes a representation of a first circuit configured for carrying a first signal within a vehicle, and the second image includes a representation of a second circuit configured for carrying a second signal within the vehicle.
Yet, in a related art, Goh discloses unhiding portions of the circuit (fig. 5A); see also hide and unhide with respect to using symbol 502 to toggle the wire nets within global connection line 405A.
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the toggling for viewing second portion of circuit of Goh with the interactive vehicle circuit of Michalscheck to have the first portion of the image includes a representation of a first circuit configured for carrying a first signal within a vehicle, and the second portion of the image includes a representation of a second circuit configured for carrying a second signal within the vehicle. The combination would allow for, according to the motivation of Goh, providing for interactivity within the circuit to allow for a first and second portion, the second portion able to be hidden and unhidden for user convenience when viewing the interactive circuit, thus allowing for more or less detail and clutter based on the user’s preference (col. 5; see also fig. 5A).  Michalscheck and Goh are directed to the same application of visual representations of equipment (Michalscheck in the case of visual representation to facilitate performing various processes [0002]; Goh in the case of a first and second schematic representation displayed simultaneously upon user request (fig. 5A)) and while Michalscheck is limited to the first circuit representation of the industrial device and the displayed image of the status information based upon symbolic selection, Goh improves upon Michalscheck by including the application of circuit image representations, which would have overcome the limitation  of Michalscheck pertaining to the absence of a first and second circuit.  In other words, Michalscheck teaches the functionality with respect to the rendering of the first and second images, and Goh makes clear the application to circuits for carrying signals and, as such, it would have been obvious to apply the known technique of rendering circuit images of Goh to the selectable control of a first image based on selection within a second image/schematic of Michalscheck for improvement of selectable control of first and second circuit images, particularly with respect to the application of Michalscheck to diagnostic circuits within vehicles. 
Furthermore, Goh teaches:
a system comprising: a display; 
one or more processors; and non-transitory computer-readable data storage (computer (figs. 1, 9, and 10)), wherein: 
the non-transitory computer-readable data storage comprises: 
a first image, and a second image (a displayed representation of the circuit with a first displayed portion and a second hidden portion, the hidden second portion controlled by toggle user input (col. 5, lines 34-53)), wherein: 
the first image includes a representation of a first circuit configured for carrying a first signal within a vehicle, and the second image includes a representation of a second circuit configured for carrying a second signal within the vehicle (circuit elements shown within the circuit schematic diagram (fig. 5A)), 
the non-transitory computer-readable data storage also comprises instructions executable by the one or more processors to cause the system to:
display, on the display without displaying the second image on the display, the first image and a selection graphic corresponding to the second circuit (figs. 2 to 6 and fig. 8  showing a displayed representation of a circuit such that a portion of the circuit (e.g., line 405A) is shown hidden in advance of a user performing a toggle to unhide the displayed circuit portion representation (fig. 5A, col. 5, lines 34-53));
receive a first input corresponding to selection of the selection graphic corresponding to the second circuit (toggle (col. 5)); and
in response to receiving the first input, display, on the display, the first image and the second image simultaneously (unhide the the wire nets within global connection line 405A (col. 5); that is, fig. 5A shows the simultaneouls display of the first and second (i.e., expanded) circuit renderings).

However, while “vehicle” is a context within which the recited claim operates (“An intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates.”  Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).  Although “[s]uch statements often . . . appear in the claim’s preamble,” In re Stencel, 828 F.2d 751, 754 (Fed. Cir. 1987), a statement of intended use or purpose can appear elsewhere in a claim.  Id; Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1468 (Fed. Cir. 1990); see also Roberts v. Ryer, 91 U.S. 150, 157 [] (1875) (‘The inventor of a machine is entitled to the benefit of all the uses to which it can be put, no matter whether he had conceived the idea of the use or not.’). Thus, it is usually improper to construe non-functional claim terms in system claims in a way that makes infringement or validity turn on their function.  Paragon Solutions, LLC v. Timex Corp., 566 F.3d 1075, 1091 (Fed. Cir. 2009)”), in an effort to advance prosecution, Underdal makes abundantly clear “vehicle” as follows: interactive diagnostic schematic with respect to a wiring diagram (abstract) within a vehicle format executed on computer ([0007] and [0008]).
It would have been obvious to one of ordinary skill in the art at the time of the inventio’s effective filing date to combine the interactive, selection-based vehicle schematic of Underdal with the interactive diagnostic schematic of Michalscheck in view of Goh to have vehicle. The combination would allow for, according to the motivation of Underdal, performing interactive diagnostics schematics for use with vehicle diagnostic tests [0001] thus improving the ability of technicans to interact in a user-firnedly, schematic/menu-driven manner [0003]. 

However, Michalscheck in view of Goh in view of Underdal fails to specifically teach scalable vector graphics as recited with each of the “image” taught above. 
In an effort to advance prosecution, Walton makes abundantly clear image as a scalable vector graphics image, as follows: causing the first image to be displayed to the user and in response to the user’s interaction with the first image, causing a second image to be displayed to the user (abstract, [0007] to [0009]), using scalable vector graphics files [0015] to [0017].  Further, while Walton does not specifically disclose the first and second SVG images displayed non-simultaneously, the cited art above is relied upon to already been shown to teach simultaneous display of the images. 
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the SVGs of Walton with the circuit navigation of visual representations of Michalscheck in view of Goh in view of Underdal to have scalable vector graphics. The combination would allow for, according to the motivation of Walton, the user to be provide with functionality to visualize or diagnose two images of a device and its components such as in electronic document (e.g., circuit, as above), thus providing for various views of the device’s components, such as with respect to circuit, while at the same time maintaining the functionality of a dynamic image representation ([0002] to [0005]), such as with respect to SVG which provides the advantage of user control within vector images such as for navigating between a first vector image and a second vector image [0006]. SVGs may provide for different views of the components of the circuits which are easy to manipulate files [0015] to [0017]. 

Regarding claim 2, Michalscheck in view of Goh in view of Underdal in view of Walton teaches the limitations of claim 1, as above.
Furthermore, Michalscheck teaches: 
The system of claim 1, further comprising: 
one or more transceivers, wherein:
the first scalable vector graphics image includes a first selectable symbol corresponding to the first circuit (e.g., 244 (fig. 11)), the non-transitory computer-readable data storage also comprises instructions executable by the one or more processors to cause the system to: 
receive, while the first scalable vector graphics image and the first selectable symbol are displayed on the display, a second input, the second input corresponding to selection of the first selectable symbol (e.g., selection of symbol such as for retrieving and displaying status data (e.g., 192) (fig. 11)); 
transmit, in response to the second input, a request for data representing at least one value of the first signal within the vehicle (based on a request of a sensor, return a measurement, such as transmitting temperature data in response to user request ([0025] and [0036]); [0156] and [0157])); 
receive, from the vehicle in response to the request, the data representing at least one value of the first signal within the vehicle (retrieve and return relevant information, such as retrieved based on a request from the remote computing device with respect to the circuit [0035]); and  
display, on the display while the first scalable vector graphics image and the first selectable symbol are displayed on the display, the data representing at least one value of the first signal within the vehicle (displayed composite impage of selectable symbol and retrieved data (fig. 11)).

Regarding claim 3, Michalscheck in view of Goh in view of Underdal  in view of Walton teaches the limitations of claims 1 and 2, as above.
Furthermore, Michalscheck teaches The system of claim 2, wherein the data representing at least one value of the first signal within the vehicle is displayed within a threshold number of pixels to a location at which the first circuit is displayed on the display (the text displayed within the adjacent message bubble, such as speed information limited within an adjacent distance by the message bubble threshold 194 (fig. 11)).

Regarding claim 15, Michalscheck in view of Goh in view of Underdal in view of Walton teaches the limitations of claim 1, as above.
Furthermore, Michalscheck teaches The system of claim 1, wherein the non-transitory computer-readable data storage also comprises instructions executable by the one or more processors to cause the system to: 
in response to the first input, (i) receive, from the vehicle, data representing at least one value of the second signal and (11) display, on the display, the second scalable vector graphics image; and display, on the display while the first portion of the image and the data representing at least one value of the first signal are displayed on the display, the second portion of the image and the data representing at least one value of the second signal (displaying status information (fig. 11)); however, Goh makes clear displaying first and second schematics, as described above, to which the specific status signals are displayed corresponding with the respectively displayed schematic portion.  

Regarding claim 17, Michalscheck in view of Goh in view of Underdal in view of Walton teaches the limitations of claim 1, as above.
Furthermore, Michalscheck teaches The system of claim 1, wherein the first signal includes an electrical signal or an optical signal (measure electrical signal such as measured speed or temperature (fig. 11)).

Regarding claim 18, Michalscheck in view of Goh in view of Underdal in view of Walton teaches the limitations of claim 1, as above.
Furthermore, Goh teaches The system of claim 1, wherein the non-transitory computer-readable data storage 20 also comprises instructions executable by the one or more processors to cause the system to display the second scalable vector graphics image on the display without displaying the first scalable vector graphics image on the display (unhiding portions of the circuit (fig. 5A); see also hide and unhide with respect to using symbol 502 to toggle the wire netws within global connection line 405A).

Regarding claim 20, the claim recites similar limitations as claim 1 – see above.

Regarding claim 21, the claim recites similar limitations as claim 1 – see above.


Claim(s) 4 - 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Michalscheck in view of Goh in view of Underdal in view of Walton and further in view of Husoy et al. (US 20100017746, Herein “Husoy”).
Regarding claim 4, Michalscheck in view of Goh in view of Underdal in view of Walton  teaches the limitations of claims 1 and 2, as above.
Furthermore, Michalscheck teaches The system of claim 2, wherein: the non-transitory computer-readable data storage also comprises symbol data, and the symbol data includes at least one coordinate point indicating where on the first scalable vector graphics image to display the first selectable symbol (non-random positioning on the display, such as with respect to a selection symbol, e.g., selection symbol 244 at pixel coordiates adjacent to the selected symbol, such as the data associated with 192 (fig. 11)).

However, Michalscheck in view of Goh in view of Underdal in view of Walton fails to specifically teach coordinate point.
Yet, in a related art, Husoy more specifically discloses a wiring diagram (fig. 1) including coordinate points (e.g., determined location of a given selectable link selectable based on coordinate information), such as coordinate information used to detect if a mouse pointer is one or near a given link [0076]) or selectable symbols noted in fig. 2 along with corresponding thumbnails or retrieved data may be selected thereby a thumbnail representation of status, data, etc. information is displayed [0076]) for displaying corresponding wiring diagram data (e.g., status information of the wiring diagram that relate to presentations of selected links (or tabs) [0071] wherein the graphic representation of the status information is linked to the selected graphic link symbol [0013]). For instance, fig. 1 shows selecting the graphic link symbol corresponding with P sub 2 thereby displaying the status information 1 sub 2; see fig. 2 which more specifically shows status information 22 (e.g., graphical waveform) of a corresponding status information display. 
It would have been obvious to one of ordinary skill in the art at the time of the invention's effective filing date to combine the organizing the display of selectable indicators corresponding with elements/parts of a wiring schematic of Husoy with the generating a user interface for monitoring a vehicle with selectable information content of Michalscheck in view of Goh in view of Underdal in view of Walton to have coordinate point. The combination would allow for, according to the motivation of Husoy, enhancing supervisory control of machines by presenting information on the machine to an operator through a display screen showing measurements and status information within the visual user interface; however, such information can be overwhelming to the user [0002] thereby necessitating enhanced visual properties that improve users' abilities to navigate to the correct process graphic as quickly as possible in the control system [0004], which would be afforded by coordinate information, further allowing to control the display of numerous process graphics [0006]

Regarding claim 5, Michalscheck in view of Goh in view of Underdal in view of Walton in view of Husoy teaches the limitations of claims 1, 2, and 4, as above.
Furthermore, Michalscheck teaches The system of claim 4, wherein: the at least one coordinate point includes a set of pixel coordinate points that identify a region within a predetermined threshold distance from the first selectable symbol, the non-transitory computer-readable data storage also comprises instructions executable by the one or more processors to cause the system to: make a determination that a user interface selector has entered the region within the predetermined threshold distance from the first selectable symbol; and perform an action in response to the determination, and the action includes an action to: request information from a server, display a pop-up window, or display a pop-up menu (pop up within bubble for status representation (fig. 11)).

Regarding claim 6, Michalscheck in view of Goh in view of Underdal in view of Walton in view of Husoy teaches the limitations of claims 1, 2, and 4, as above.
Furthermore, Michalscheck teaches The system of claim 4, wherein the at least one coordinate point includes a default set of coordinate points for a default size of the first scalable vector graphics image (proportional representation of the image based on the size of the first image  further based on screen size(fig. 11)). 


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michalscheck in view of Goh in view of Underdal in view of Walton and further in view of Pearson et al. (US 20150350611, Herein "Pearson") and Hinn (US 20080021662).
Regarding claim 7, Michalscheck in view of Goh in view of Underdal in view of Walton teaches the limitations of claims 1 and 2, as above.
However, Michalscheck in view of Goh in view of Underdal in view of Walton fails to specifically teach The system of claim 2, wherein: the non-transitory computer-readable data storage also comprises: (1) a minimum code setting value corresponding to the first signal, and (ii) a maximum code setting value corresponding to the first signal, and the non-transitory computer-readable data storage also comprises instructions executable by the one or more processors to cause the system to display, on the display simultaneously, the data representing at least one value of the first signal, the minimum code setting value, and the maximum code setting value. 
Yet, in a related art, Pearson discloses minimum and maximum numerical thresholds [0069].
 It would have been obvious to one of ordinary skill in the art at the time of the invention's effective filing date to combine the generating a minimum and maximum numerical thresholds for a determined status value of Pearson with the remote interactive schematic of a vehicle of Michalscheck in view of Goh in view of Underdal in view of Walton to have The system of claim 2, wherein: the non-transitory computer-readable data storage also comprises: (1) a minimum code setting value corresponding to the first signal, and (ii) a maximum code setting value corresponding to the first signal, and the non-transitory computer-readable data storage also comprises instructions executable by the one or more processors to cause the system to display, on the display simultaneously, the data representing at least one value of the first signal, the minimum code setting value, and the maximum code setting value. The combination would allow for, according to the motivation of Pearson, determining that a measured value is outside of the defined minimum and maximum threshold, thereby allowing for alerting the user [0069], thus creating a smarter monitoring system [0003] that allows for monitoring and analyzing data in real time [0007] that allows for control over a range of anomaly settings ([0054] and [0069]). 

While Pearson discloses alerting the user to the minimum and maximum thresholds by rendering to the user an alert including data exceeding the thresholds which may further be presented to the user, such as by presenting the monitoring data itself or part of a list, etc [0069], Michalscheck in view of Goh in view of Underahl in view of Walton in view of Pearson fails to specifically teach display, on the display simultaneously, the data representing at least one value of the first signal, the minimum code setting value, and the maximum code setting value. 
Yet, in a related art, Hinn discloses the threshold values (e.g., minimum, maximum) graphically as, e.g., multiple indicators indicating the relative position of a measured value with respect to a tolerance (e.g., minimum and maximum value) [0063], For instance, if the measured value is near a minimum value, then a color green may be displayed to a user; however, as the value approaches a maximum value, then the indicator may change from yellow to red, analogous to a traffic light [0063]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention's effective filing date to combine the determination of threshold values including minimum and maximum values that may be rendered graphically of Hinn with the generating a schematic for an interactive user interface of diagnosing a remote vehicle of Michalscheck in view of Goh in view of Underdal in view of Walton in view of Pearson to have display, on the display simultaneously, the data representing at least one value of the first signal, the minimum code setting value, and the maximum code setting value. The combination would allow for, according to the motivation of Hlnn, improving the evaluation of a remote device wherein the remote device can be digitally documented/imaged with respect to position and location of the imaged device ([0003] and [0004]). Furthermore, objects can be more effectively monitored based on an improved user interface which involves a large amount of inspection data [0013] while also automating at least some of the setting values for complete visual documentation of the measured parameters, further improving diagnostics ([0014] to [0022]).


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michalscheck in view of Goh in view of Underdal in view of Walton and in view of Fish (US 20150039176).
Regarding claim 8, Michalscheck in view of Goh in view of Underdal in view of Walton teaches the limitations of claims 1 and 2, as above.
However, Michalscheck in view of Goh in view of Underdal iun view of Walton fails to specifically teach The system of claim 2, wherein: the non-transitory computer-readable data storage also comprises a baseline value of the first signal, the baseline value is based, at least in part, on a measurement of one or more comparable signals produced within one or more other vehicles, the comparable signals and the first signal are output by a common type of vehicle component, and the non-transitory computer-readable data storage also comprises instructions executable by the one or more processors to cause the system to display, on the display while the first scalable vector graphics image and the first selectable symbol are displayed on the display, the data  representing at least one value of the first signal within the vehicle and the baseline value.
Yet, in a related art, Fish discloses displaying baseline data of various components with respect to a make, model, and year of vehicle for diagnosis [0031].
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the baseline for comparable vehicles of Fish with the vehicle diagnostics of Michalscheck in view of Goh in view of Underdal in view of Walton to have the above recited limitation. The combination would allow for, according to the motivation of Fish, enhancing vehicle diagnostics by allowing for a more interactive representation of diagnostic systems, such as including code provision and diagnostics, particularly with respect to baseline values of particular, comparable vehicles ([0002], [0003], and [0031]). 


Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michalscheck in view of Goh in view of Underdal in view of Walton and in view of Bertness (US 20070069734)
Regarding claim 9, Michalscheck in view of Goh in view of Underdal in view of Walton teaches the limitations of claims 1 and 2, as above.
However, Michalscheck in view of Goh in view of Underdal in view of Walton fails to specifically teach the system of claim 2, wherein: the request for data representing at least one value of the first signal within the vehicle includes a single request for the vehicle to periodically or continuously transmit a most-recent measured value of the first signal, and the data representing at least one value of the first signal within the vehicle includes multiple values of the first signal.
Yet, in a related art, Bertness discloses periodically performing tests or monitoring some aspect of the electrical system of vehicle [0057] further involving a plurality of values such as over a period of time involving multiple measurements [0059]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the including the plurality of values with respect to periodic provision of Bertness with the vehicle diagnostics of Michalscheck in view of Goh in view of Underdal in view of Walton to have the request for data representing at least one value of the first signal within the vehicle includes a single request for the vehicle to periodically or continuously transmit a most-recent measured value of the first signal, and the data representing at least one value of the first signal within the vehicle includes multiple values of the first signal. The combination would allow for, according to the motivation of Bertness, monitoring a plurality of values such as for determining a rate ovf current draw over a particular sample period particularly with respect to a rate threshold, thereby allowing for better measuring a constant current drain, for instance, indicating a fault of a discharge of the vehicle battery [0059]. 

Regarding claim 10, Michalscheck in view of Goh in view of Underdal in view of Walton teaches the limitations of claims 1 and 2, as above.
However, Michalscheck in view of Goh in view of Underdal in view of Walton fails to specifically teach The system of claim 2, wherein the instructions executable by the one or more processors to cause the system to transmit the request include instructions to transmit the request periodically. 
Yet, in a related art, Bertness discloses periodically performing tests or monitoring some aspect of the electrical system of vehicle [0057] further involving a plurality of values such as over a period of time involving multiple measurements [0059]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the including the plurality of values with respect to periodic provision of Bertness with the vehicle diagnostics of Michalscheck in view of Goh in view of Underdal in view of Walton to have wherein the instructions executable by the one or more processors to cause the system to transmit the request include instructions to transmit the request periodically. The combination would allow for, according to the motivation of Bertness, monitoring a plurality of values such as for determining a rate ovf current draw over a particular sample period particularly with respect to a rate threshold, thereby allowing for better measuring a constant current drain, for instance, indicating a fault of a discharge of the vehicle battery [0059]. 


Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michalscheck in view of Goh in view of Underdal,in view of Walton and further in view of Doughty et al. (US 20150051787, Herein “Doughty”).
Regarding claim 11, Michalscheck in view of Goh in view of Underdal in view of Walton teaches the limitations of claims 1 and 2, as above.
However, Michalscheck in view of Goh in view of Underdal in view of Walton fails to specifically teach The system of claim 2, further comprising: one or more transceivers, wherein: the non-transitory computer-readable data storage also comprises a first parameter identifier and an electronic control unit identifier, the first parameter identifier corresponds to the first circuit and/or the first signal, the electronic control unit identifier corresponds to an electronic control unit within the vehicle that is operable to transmit a vehicle data message that includes the first parameter identifier and the data representing at least one value of the first signal within the vehicle, and the non-transitory computer-readable data storage also comprises instructions executable by the one or more processors to cause the system to receive the vehicle data message, whereby the system receives the data representing at least one value of the first signal within the vehicle. 
Yet, in a related art, Doughty discloses engine control unit such as with respect to parameter data for an identified airbag or body control module [0015]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the control unit parameter identification of specific circuit elements of Doughty with the vehicle circuit diagnostics of Michalscheck in view of Goh in view of Underdal in view of Walton to have one or more transceivers, wherein: the non-transitory computer-readable data storage also comprises a first parameter identifier and an electronic control unit identifier, the first parameter identifier corresponds to the first circuit and/or the first signal, the electronic control unit identifier corresponds to an electronic control unit within the vehicle that is operable to transmit a vehicle data message that includes the first parameter identifier and the data representing at least one value of the first signal within the vehicle, and the non-transitory computer-readable data storage also comprises instructions executable by the one or more processors to cause the system to receive the vehicle data message, whereby the system receives the data representing at least one value of the first signal within the vehicle. The combination would allow for, according to the motivation of Doughty, receiving data with respect to specific circuit elements, such as an airbag control or a body control module, particularly with respect to monitoring and diagnosing particular circuit signals of the vehicle [0015].  
	
Regarding claim 12, Michalscheck in view of Goh in view of Underdal in view of Walton in view of Doughty teaches the limitations of claims 1, 2, and 11, as above.
Furthermore, Doughty teaches The system of claim 11, wherein the vehicle data message is arranged according to a vehicle data message protocol selected from among: a Society of Automotive Engineers J1850 vehicle data message protocol, a controller area network vehicle data message protocol, or a K-Line vehicle data message protocol (J1850 for diagnostics [0016]). 


Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michalscheck in view of Goh in view of Underdal in view of Walton in view of Doughty and further in view of Cacabelos et al. (US 20160247331, Herein “Cacabelos”). 
Regarding claim 13, Michalscheck in view of Goh in view of Underdal in view of Walton in view of Doughty teaches the limitations of claims 1, 2, and 11, as above.
However, Michalscheck in view of Goh in view of Underdal in view of Walton in view of Doughty fails to specifically teach The system of claim 11, wherein: the one or more transceivers include a transceiver of a data link connector interface that is connected directly to a data link connector within the vehicle, and the data link connector within the vehicle is arranged according to a Society of Automotive Engineers J1962 specification.
Yet, in a related art, Cacabelos discloses data link with J1982 connector according to SAE [0033].
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the J1982 of Cacabelos with the vehicle diagnostics of Michalscheck in view of Goh in view of Underdal in view of Walton in view of Doughty to have the above recited limitation. The combination would allow for, according to the motivation of Cacabelos, performing diagnostics within a vehicle connected via a communication link that can include a data link according to the SAE standard or for performing connection to the data collector for collecting vehicle diagnostic data via the collector, thereby receiving and storing data for processing ([0033] and [0034]). 


Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michalscheck in view of Goh in view of Underdal in view of Walton in view of and in view of Hinn (US 20080021662).
Regarding claim 14, Michalscheck in view of Goh in view of Underdal in view of Walton teaches the limitations of claim 1, as above.
Furthermore, Michalscheck teaches The system of claim 1, wherein: the non-transitory computer-readable data storage also comprises instructions executable by the one or more processors to cause the system to display, on the display simultaneously, a most-recent value of the first signal, a minimum value of the first signal, and a maximum value of the first signal (respective status (fig. 11)).

However, Michalscheck in view of Goh in view of Underdal in view of Walton fails to specifically teach display simultaneously, a most-recent value of the first signal, a minimum value of the first signal, and a maximum value of the first signal.
Yet, in a related art, Hinn discloses the threshold values (e.g., minimum, maximum) graphically as, e.g., multiple indicators indicating the relative position of a measured value with respect to a tolerance (e.g., minimum and maximum value) [0063], For instance, if the measured value is near a minimum value, then a color green may be displayed to a user; however, as the value approaches a maximum value, then the indicator may change from yellow to red, analogous to a traffic light [0063].
It would have been obvious to one of ordinary skill in the art at the time of the invention's effective filing date to combine the determination of threshold values including minimum and maximum values that may be rendered graphically of Hinn with the generating a schematic for an interactive user interface of diagnosing a remote vehicle of Michalscheck in view of Goh in view of Underdal in view of Walton to have wherein displaying the data at the first display location comprises displaying simultaneously, at the first display location, the data and the minimum and maximum code setting values. The combination would allow for, according to the motivation of Hlnn, improving the evaluation of a remote device wherein the remote device can be digitally documented/imaged with respect to position and location of the imaged device ([0003] and [0004]). Furthermore, objects can be more effectively monitored based on an improved user interface which involves a large amount of inspection data [0013] while also automating at least some of the setting values for complete visual documentation of the measured parameters, further improving diagnostics ([0014] to [0022]). 


Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michalscheck in view of Goh in view of Underdal in view of Walton and in view of Fasnacht et al. (US 20160231370, Herein “Fasnacht”).
Regarding claim 16, Michalscheck in view of Goh in view of Underdal in view of Walton teaches the limitations of claim 1, as above.
However, Michalscheck in view of Goh in view of Underdal in view of Walton fails to specifically teach The system of claim 1, further comprising: a digital volt-ohmmeter or a digital multimeter, wherein the non-transitory computer-readable data storage also comprises instructions executable by the one or more processors to receive data representing at least one value of the first signal from the digital volt-ohmmeter or the digital multimeter. 
Yet, in a related art, Fasnacht discloses vehicle multimeter [0008].
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the electrical meter of Fasnacht with the interactive vehicle diagnostic circuit of Michalscheck in view of Goh in view of Underdal in view of Walton to have a digital volt-ohmmeter or a digital multimeter, wherein the non-transitory computer-readable data storage also comprises instructions executable by the one or more processors to receive data representing at least one value of the first signal from the digital volt-ohmmeter or the digital multimeter. The combination would allow for, according to the motivation of Fasnacht, performing diagnostics within the vehicle particularly with respect to a multimeter [0008] thus allowing for measuring elements of the circuit within the vehicle involving complex electronic circuitry and computer control [0003].


Claim(s) 19 and 22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Michalscheck in view of Goh in view of Underdal in view of Walton and further in view of Ootani et al. (US 20020135610, Herein “Ootani”). 
Regarding claim 19, Michalscheck in view of Goh in view of Underdal in view of Walton teaches the limitations of claim 1, as above.
Furthermore, Walton teaches The system of claim 1, further comprising: one or more transceivers, wherein the non-transitory computer-readable data storage also comprises instructions executable by the one or more processors to cause the system to download the image from a server (retrieval of first and second images [0008]).
However, Micalscheck in view of Goh in view of Underdal in view of Walton fails to specifically teach from a server.  
Yet, in a related art, Ootani discloses communication between server and terminal (figs. 1 and 2); schematic retrieval ([0061] to [0063]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the server transmission of Ootani with the vehicle diagnostics of Michalscheck in view of Goh in view of Underdal in view of Walton to have one or more transceivers, wherein the non-transitory computer-readable data storage also comprises instructions executable by the one or more processors to cause the system to download the image from a server. The combination would allow for, according to the motivation of Ootani, interactive schematic for user interaction ([0004] to [0010])  by allowing the user to retrieve a remotely stored schematic stored at a central repository/server such that the server is able to conveniently send the schematic and corresponding requested data across the network, as typical within a remote network [0024]. 

Regarding claim 22, the claim recites similar limitations as claim 19 – see above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON EDWARDS whose telephone number is (571) 272-5334. The examiner can normally be reached on Mon-Fri; 8am-5pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA or CANADA) or 571-272-1000.

	/JASON T EDWARDS/              Examiner, Art Unit 2144